Petitioner, H. C. Oliver, has filed petition for writ of habeas corpus, seeking his release from the State Penitentiary at McAlester, where he is serving a term of ten years for conviction in the district court of Oklahoma county on a charge of obtaining money under false pretense, after former conviction.
This petitioner has heretofore filed in this court a petition for writ of mandamus, in which he sought to require the court clerk of Oklahoma county to furnish a case-made and transcript of the evidence in the case in which he was convicted. That case was decided by the court on September 22, 1948, Application of Oliver, 87 Okla. Cr. 366, 198 P.2d 220, and the petition for mandamus was denied. In that opinion we stated:
"For the record, we will state that the writer of this opinion has, since this petition was filed, secured the copies of the case-made from the attorney who represented petitioner in the trial court, and has had the clerk of this court forward the same to the petitioner."
At the time that case was decided we had before us the case-made and were fully familiar with the same.
Petitioner, on September 10, 1948, and before the opinion was handed down in the mandamus action, filed this petition for writ of habeas corpus, seeking his release from the penitentiary, and attached to his petition the case-made referred to above.
In the former opinion we said:
"There is nothing in the record to show that the judgment and sentence entered in this case was void."
Under this statement and a further examination of the record, we are of the opinion that the petition for writ of habeas corpus should be denied; and it is so ordered.
JONES, P. J., and BRETT, J., concur. *Page 381